 AO 93 (Rev 11113)   Search and Seizure Warrant (Pae.e 2)


                                                                  Return

Case No.:                            Date and time warrant executed:            Copy of warrant and inventory left with:
 M - 20 ~2. '{-6 - S M.                       r;, - '1--    2..0 'LO

Inventory made in the presence of:

                                                                        I

Inventory of the property taken and name of any person(s) seized:




                                        /t[L IT £(V1S




                                                               Certification


             I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.




Date:                 7-1-1-()zo
                                                                            ~          Executing officer's signature




                                                                                 ~         Printed name and title
 FD·597 (Rev. 4·13-2015)                                                         Page   /   IOf   ~_


                                  UNITED STATES DEPARTMENT OF JUSTICE
                                               FEDERAL BUREAU OF INVESTIGATION
                                                      Receipt for Property




DescriptionofItem(s);· __             --;-                                                             _

 /- foSSI B LE Ie12/ {izR E{AJA DC

3- f()5S / gL[              /1:::..   D;_GfZ£_ N/l-f)E
1/- PD55/BL[                IE        rf {;(2u1/}-j)~




Received By:                     =--_.,.......-           _
                                (Signature).

Printed NnmeffitIe:                                           _
 FD-S97 (Rev. 4-13-20IS)                                                                          Page
                                                                                                         z   of__
                                                                                                                    z.
                                       UNITED STATES DEPARTMENT OF JUSTICE
                                                   FEDERAL BUREAU OF INVESTIGATION
                                                            Receiptfor Prope~

 Case 10:       l/deAJ-        cr- 3141e41
            On (date)      O(e   104/1,01-0
                                 I
                                                                   ('te   (s)listedbelowwere:
                                                                          Collected/Seized
                                                                          Received From
                                 !                                        Returned To
                                                                          Released To
 (Name)                 l1u I L PI N0 i
 (Street Address)          31; ~Z41= E. ~C!do /2-D
 (City)       ' .. ,.      M ((LoUD)                  I
                                                          Ole...                                                         t.




. Description ofItem (s); _.                                                                                         _

 Iq·        Ktr- L£         l1lt]IVIO




                                     (Signature)

Printed Nameffitle:                                                _        Printed NamelTitle:
FJ)..597 (Rev. 4.13-20(5)                                                                                 Page   _.::....1 _   of   I
                                       UNITED STATES DEPARTMENT OF JUSTICE
                                           FEDERAL BUREAU OF INVESTIGATION
                                                                Receipt for Property

CaseID:          ;f.t:h1\J - OC -         yt.j i~/1
           On (date)         D tf - J()tv i ..-
                                              )-()
                                                ;)....0              .J.!ssn (s) listed below    were:
                                                                    ~         Collected/Seized
                                                                      D       Received From
                                                                      D       RetumedTo
                                                        /'
                                                                      o       Released To
~~~                         ~fu_,._ij_'/_'j~?                                                                                           _
(Street Address)            '333;< '/1 E /                   <P(R   (l._ ()
(City).             /V[.,<- L   i) D    (J    t..


Description ofItem (8);          Be .e   V"         (   J, ~~       boo j.
  0/"','        IV X G V -/111 t?1-1.                   36;6 .; &/1;.         1~$d




                                                                                 R~eived From:
                                                                                                         (Signature)

                                                                                 Printed NamelTitle:
 FD-59<7(Rev. 4-13-20l5)                                                                                              Page         L   Of_'__
                                           UNITED STATES DEPARTMENT                                     OF JUSTICE
                                                           FEDERAL BUREAU OF INVESTIGATION
                                                                      Receipt for Property

 Case ID:      ;ftk; IV - OC.- 3;''-1 It,l
            On (date) _D_!j_ - J u tJ £ - J..o;U)                         _J!s.m     (s) listed below were:
                                                                          ..::t:9-   Coijected/Seized
                                                                            D        Received From

                                                                            B        Returned To
                                                                                     Released To
(Name) __                   ,,---$...t.'   Ii   ;Yl~        ~

(Street Address)           333J..L/I E                          /r)(P(L   fLO
(City)             M./l~()f)                       ()t.
                                                                                                                                                .,




Re<elvod BY'~,!,
                                           Signa
                                                ,",a~&<:-,
                                                       )
                                                                                        Received From:
                                                                                                                     (Signature)


Printed Nameffitle:         McrH-ez-.l w. C~;n:::J                                      Printed Nameffitle:
F1)..597 (Rev. 4-13-2015)                                                                                                    Page   _-,,--_or __   l_
                                          UNITED STATES DEPARTMENT                                             OF JUSTICE
                                                      FEDERAL BUREAU OF INVESTIGATION
                                                                           Receipt for Property

CaseID:        ~ ~~ rJ ~Oc - 3:J. 'i I g-11
           On (date)            1)1//-' .)\lN6-                   'J.-{J;?O
                                                                                    oitemCollected/Seized
                                                                                         (s) listed below were:

                                                                                    D     Received From

                                                                                    B     Returned To
                                                                                          Released To

(N••••)            t?,a~
(Street AddresS)~               L          '-(1                                           go
(City)       illG~          {   6()0           (

Description ofItem (8);          _-=Z=--___,p,....,   ~l4-j='1t?""">Lk=:;___---LbA~_.a/-!:j=+'---t"-f.L5
                                                                  •.••                                                                                  _




Received By:                                                                                  Received From:
                                                                                                                            (Signature)

                                                                                              Printed Nameffitle:
FJ)..S97 (Rev. 4-13-20l5)                                                                                Page   ---,,-1_ Of_'_
                                  UNITED STATES DEPARTMENT                                 OF JUSTICE
                                             FEDERAL BUREAU OF INVESTIGATION
                                                           Receipt for Property

CaseID:      ;;'w(V- OG- 3:Jtj /'611
           On (date) L/- Ju fJ6-- /o;;to                           .   (8) listed below were:
                                                                       Collected/Seized
                                                                       Received From
                                                                   o   RetumedTo
                                                                   o   Released To
(Name)          Bullg~vt''-I---_J ~                                                                                      _
(Street Address) _~_?_;,_,;;._t-f_I.....:.-_~£,---JD l"        ~       t2-d
(City)              tyL~L oU D)              D 11
                                               b




Received By: ~~                    .• I (/     ~..u::'A¥=j                Received From:
                             ~gnaturep                 ~                                                (Signature)

Printed NameffitIe:         j)?A'f7tfJzN      W .   C!H~                  Printed Nameffitle:                                _
           FD-S97 (Rev. 4-13-20l5)                                                                                             Page         I     of __   '-I
                                           UNITED STATES DEPARTMENT                                        OF JUSTICE
                                                           FEDERAL BUREAU OF INVESTIGATION
                                                                     Receipt for'Property
                                                       ,                             .;       .
           Case 10:     9LWN -                G- 3(jL\              \VB
                                                                                     Collected/Seized
                                                                                     Received From
                                                                                     Returned To
                                              \                                      Released To
          ~~e)                             ~                                          ~       __   ~                                                            _

          (StreetAddress)       33 ~a.4:=t € ~ \ DLPLo                    Rcod
          (City)        \'f'cLO\.!d , 0 L                            -13u~fJ,nj 1(..1



          a) ,l4'-\ (\(\                 \\                   Sm\m
                                                                 ('e.\/O\ve.x-                                      f       eSSO(\
             sIN ~\I-                       D~'-\\..o Dx,c\ 5 'o~~;                                                                                  _-
          ~) K€_\+ec.- ?N\q_-~D                                        I~~                'he.         ,'8JU-           I   ~lN NW~S~lp
                   a." . ~ \cx::xclec\                             PoC %0. =2:.\ f,e~ ~                                                 --..



         tQ"')     Q\l~\   l~d.. ,cc\e_\ ~ddirvrY\Q., SIN 6;)Y~Sl--=t~lo
               w\+b ~elA-Qo\d SCOQQ. ~
         ::t'0 R<2.'\]O\Q-t10fl fDDd~\ \ d.D \ ~'d.. La \'\\::ec c ~,\e_ I OD             I


                        ~IN '




          Received By.: __           ---=-:,.----,,..--      .               _            Received From:                      ~_.._,......__---
                                         (Signature)                                                                          (Signature)

          Printed Nameffitle:                                                    _        Printed Namefl1tle:-;..                                         _
                                                                                                                "




'_':':    __   -    .     -      .
     .,

                   FD-S97 (Rev. 4-13-20lS)                                                                                          Page   ~     of   '1
                                                        UNITED STATES DEPARTMENT OF JUSTICE
                                                                     FEDERAL BUREAU OF INVESTIGATION
                                                                                   Receipt for Property
                               -
                  CaseID:      QLPlPN,0c:3dL\\OB
                             On(date)Olo          }c\-\       I dOdD                         item     istodbelow were:
                                                                                                 Collected/Seized
                                                                                                 Received From
                                                                                                 Returned To
                                                                                                 Released To
                  ~~e)                                               ~                           ~                                                             _

                . (Street Address)    '3~ ay                               -)     ()Lp ~         ~
                  (City)               c... LQ\...Ld 0<         I                 - Bl.A.,1 J &.\\ Ilj        'l:j

                  Description of Item (s);                                                                                                                 _

                  \\') \)u \\ e-+ Sc.:c"e \)0 \\b-h L                                          ifV~/t')




                              Q      sJw           I




                             SiN \'Y\OOlQ'C1;




                                   S)<S       ~ vi          .1(( I       C CA.I    76;2.1 Sjj\): 2;;2'          ;8SV      I   bl vi s~~p                            .
                 ~                           3)   12\'''''''<J/-v)''''I/l;foJ{(/:~£OI                   Cc-/~:::; ,si/\!:     XFtPi/}C         HiJ' ;   S((,f~/tl6S/"
                 Received By:                          ~--,--                         ~~             Received From:
                                                       (Signature)                                                    ------~{Si~~-~~)------

                 Printed Nameffitle:                                                     _           Printed Namerntle:                                    _


--
I
     -~
          .._
            -     -      -   ---
 FD·S97 (Rev. 4·13-20l5)                                                                              Page     3    of    '-I
                                     UNITED STATES DEPARTMENT .~ JUSTICE
                                                   FEDERAL BUREAU OF INVESTI6\TION
                                                           Receipt for Property


                                                                 .   (s) listed below were:
                                                                     Collected/Seized
                                                                     Received From
                                                                     Returned'To
                                                                     Released To
~~e)                                                                                                                             _

(Street Address)           3::;3:2l./ 7 t·              IOloh   r God
(City)        jVl   c. Lo LA d « 0 k:."
                               J
                                                    B LA,Iell f1j J LI




                                                                                                                   (),.....
                                                                                                                        J 'I ~   C;;M~' tI,fJ/~
                                                                                                                                                  ,




Received By:                                                             Received From:
                                    (Signature).                                                     (Signature)


Printed NameffitIe:                                                      Printed NameJTitle:    #
                                                                                               ~/--------------------
 FJ)..597 (Rev. 4-13-20l5)                                                                                     Pagey       or_j_
                                         UNITED STATES DEPARTMENT OF JUSTICE
                                             FEDERAL BUREAU OF INVESTIGATION
                                                    Receipt for Property


                                                                            . m (5) listed below were:
                                                                               Collected/Seized
                                                                               Received From
                                                                                  Returned To
                                                                           ~      Released To
 ~am~                                                                                                                              _

(StreetAddress)         _3_~--"3;._;;._L{_~__ E_._-_/_O_b_0_fG_()_p..~d                                                        _
(City)       )1/ (    Lo     I/'   J / 0t:            /3 U (\ I c1.i YlJ       I L.[

Descri tionofltem            (s)~                                                                                              _

               F~(l(         wo<ks




                                                                                                 1
Received By:                                                                           Reccivr       From:
                                        (Signature)                                                          (Signature)
                                                                                             I
Printed Nameffitle:                                                                    Printed NameJTitle:
     FD-597 (Rev. 4-13-2015)                                                                                          page__;__Of_\             __


                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                   FEDERAL BUREAU OF INVESTIGATION
                                                                 Receipt for Property

     CaseID:     5?~N-                    ,~LlIe>/l-
               On (date)       (,(   )   10J I ;:]{,3-.u                item (s) listed below were:
                                                                            Collected/Seized
                                                                        o   Received From
                                                                        o   RetumedTo
                                                                        o   Released To

     ~~e)                                                                   ~~~---------------------------

                                                                        Q       ge'
                                                                                                                                                         -

                                                                                                             (   r-      I   «(         \._,(   P
                                                                                                                                           )
                                                                                                                                           p

                                                           ,
                                                               - i tM                                                           (   j   ~_,




':




     Received By:                         ~-------------                          Received From:
                                         (Signature)                                                              (Signature)

     Printed Nameffitle:                                                _         Printed Nameffitle:                                                _
